Citation Nr: 1429802	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to certificate of eligibility for specially adapted housing.

2. Entitlement to special home adaptation grant.

3. Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina.

In August 2011, the Board remanded the issues of entitlement to specially adaptive housing and the special home adaption grant for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

At the time of the August 2011 Board remand, the issue of entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, was not yet before the Board.  By way of background, a July 2011 rating decision denied the claim, a notice of disagreement was filed in April 2012, a Statement of the Case (SOC) was issued in July 2013, and the Veteran filed a July 2013 Form 9 appeal to the Board and addressed the issue in his most recent brief.  Therefore, this matter is now before the Board.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for schizophrenia (100 percent), and residuals of a back injury (60 percent); prior to the grant of a 100 percent rating for his schizophrenia (effective November 1, 1982), the Veteran was awarded a total disability rating based on individual unemployability (TDIU) based on his schizophrenia and residuals of a back injury (September 29, 1980).

2.  The Veteran has permanent and total service-connected disability that is productive of loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

3.  The Veteran does not have a service-connected disability manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809, 3.809 (2013).

2.  The claim of entitlement to a special home adaptation grant is moot.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a (2013).

3.  The criteria for assistance in the purchase of an automobile or other conveyance and for adaptive equipment, or for adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran's claim for assistance in acquiring specially adapted housing is granted herein, as explained in detail below.  Therefore, the Board finds that any issue as to the VCAA with regard to this claim is moot.  Furthermore, as explained below, the grant of the Veteran's claim for specially adaptive housing has rendered moot his claim for a special housing adaption grant.  Thus, any issue as to the VCAA with regard to that claim is likewise moot.

With regard to the Veteran's claim for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, the Board notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the instant case, as explained in detail below, there is no legal basis upon which the sought benefits may be awarded, and the Veteran's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, any defect under the VCAA is harmless.

II.  Analysis

A.  Special adaptive housing

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010, and the amendments are applicable to this appeal.  

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).  

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2013).  Recent revisions also add provisions relating to veterans with amyotrophic lateral sclerosis.  See 78 Fed. Reg. 72576 (Dec. 3, 2013).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861 - 57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2013).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran claims entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  

As an initial matter, the Board notes that the Veteran is presently rated as totally and permanently disabled.  His is service connected for schizophrenia, rated as 100 percent disabling, effective November 1, 1982, and for residuals of a back disability rated as 60 percent disabling, effective January 28, 2000.  Prior to the grant of the 100 percent rating for his schizophrenia, the Veteran was granted entitlement to a TDIU based on his schizophrenia and residuals of a back injury, effective September 29, 1980.

The central question is whether the Veteran's service-connected residuals of a back injury result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

In August 2011, the Board remanded the Veteran's claim, among other things, for a new VA examination.

A December 2011 DBQ examination reflects that Dr. J.P. noted that straight leg testing was unable to be performed due to the Veteran's back pain, and that the Veteran uses a wheelchair constantly and a cane occasionally due to his back pain.  In an addendum, Dr. J.P. noted that it is at least as likely as not that the Veteran's service-connected back disability caused the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of a wheelchair (although it was noted that occasional locomotion may be possible by other methods with assistance).

A February 2013 VA examination was performed.  The examiner opined that the Veteran cannot get out of his wheelchair due to severe back pain with loss of lower extremity use due to IVDS.  It was noted that he needs 90 percent home care, and full care for bathing, clothing, moving out of his wheelchair, and that he would be best served by having his home modified for wheelchair accessibility with a ramp and railguards.

Likewise, a May 2013 VA medical opinion based on a review of the claims file reflects that the examiner opined that the Veteran's service-connected back disability requires the use of a wheelchair for propulsion, and that as noted by the February 2013 VA examiner, the Veteran cannot get out of the wheelchair due to severe back pain with loss of lower extremity use.

In light of the above evidence of record, the Board finds that the Veteran's service-connected residuals of a back injury are productive of loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of a cane or wheelchair.  Therefore, entitlement to a certificate of eligibility for specially adapted housing is warranted, and the claim will be granted.

The Board acknowledges that despite all of the above positive evidence, the RO obtained yet another June 2013 VA medical opinion from a different VA examiner, who essentially opined that the Veteran's low back disability is less likely as not the cause of the Veteran's inability to get out of a wheelchair.  The examiner cited, among other things, the fact that a January 2012 record from Dr. J.P. noted that the Veteran was not using the treadmill much.

In that regard, however, the Board notes that the Veteran recently submitted a July 2013 statement from Ms. D.D., the director of the Senior Citizens Wellness Foundation, in support of his claim that clarifies any discrepancy regarding the cited treadmill.  In her letter, Ms. D.D. explained that she had personally reviewed the most recent Supplemental Statement of the Case (SSOC), and wished to clarify that since 2006, her agency has made home visits to the Veteran six days a week, for three hours each day, to assist him in the performance of daily duties including bathing and medication, that he uses a wheelchair for movement, and that the referenced treadmill is modified with a harness apparatus design for a paraplegic, and oftentimes the machine is not used because a family member is not present to help the nurse attach the harness.  The Board finds this statement from Ms. D.D. to be credible, and, therefore, that it tends to diminish any probative value of the June 2013 VA medical opinion.

Therefore, in summary, the Board finds that the Veteran's service-connected residuals of a back injury results in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, and that a certificate of eligibility for specially adapted housing is warranted.

B.  Special Home Adaption Grant

Where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2013).  In this case, however, the Veteran has been granted entitlement to specially adaptive housing, which is a greater benefit.  Therefore, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a) .  Thus, the claim is dismissed as moot.

C.  Automobile and adaptive equipment or for adaptive equipment only

Under 38 U.S.C.A. § 3902, VA shall provide "eligible persons" with certain financial assistance to purchase an automobile or adaptive equipment.  

An "eligible person" is defined in 38 U.S.C.A. § 3901(1)(A), in pertinent part, as any veteran entitled to compensation under chapter 11 of title 38 for a disability that is the result of an injury incurred or disease contracted in or aggravated by military service that involves:  (1) The loss or permanent loss of use of one or both feet; 
(2) The loss or permanent loss of use of one or both hands; or (3) The permanent impairment of vision of both eyes, resulting in central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  See also 38 C.F.R. § 3.808 (2013).

In the case of any veteran other than an "eligible veteran," 38 U.S.C.A. § 3902(b)(2) generally provides that assistance with adaptive equipment shall be provided nonetheless if the veteran is entitled to compensation for:  (1) Ankylosis of one or both knees; or (2) Ankylosis of one or both hips.

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2), in pertinent part, to exist "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. . . for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ."

The Veteran claims entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

As noted above, the Veteran is presently service connected for schizophrenia, and for residuals of a back injury.  He is not service connected for any disability involving his hands, feet, or visual impairment.  Therefore, the Veteran cannot, as a matter of law, constitute an "eligible veteran" for purposes of entitlement to financial assistance in the purchase of an automobile or other conveyance.  See 38 U.S.C.A. §§ 3901(1), 3902(a) and (b)(1).  Also, the Board notes that there is no evidence in the claims file of ankylosis of the knees or hips, and, therefore, as a matter of law, the Veteran also does not meet the statutory requirements for adaptive equipment only.

Therefore, in light of the above, the Veteran's claim for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied as a matter of law; the benefit of the doubt rule is not for application.


ORDER

Entitlement to certificate of eligibility for specially adapted housing is granted.

Entitlement to a special home adaptation grant is dismissed.

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


